Citation Nr: 1422027	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, including as due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to March 1986.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that, in pertinent part, declined to reopen the Veteran's previously denied claim for service connection for hypertension.  Jurisdiction of his appeal is currently with the RO in Pittsburgh, Pennsylvania.

In March 2010, the Veteran testified during a hearing at the RO before another Veterans Law Judge no longer affiliated with the Board.  A transcript of the hearing is of record.  In an August 2010 decision, the Board reopened the Veteran's previously denied claim, and remanded the reopened claim to the RO via the Appeals Management Center (AMC) in Washington, D.C.

In a March 2012 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his March 2010 hearing was no longer affiliated with the Board.  In April 2012, he requested another Board hearing.  See 38 C.F.R. § 20.717 (2013).  In September 2012, the Veteran testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

In November 2012 and August 2013, the Board remanded the Veteran's case to the RO via the AMC for further development.

In a February 2014 letter, the Non-Commissioned Officers Association of the United States of America advised the Veteran that, effective March 1, 2014, it withdrew from representing veterans in the area of veteran's appeals.  The Board construed these actions as a motion to withdraw and granted that motion.  In a March 13, 2014 letter, the Board advised the Veteran of his right to represent himself, or appoint another accredited Veterans Service Organization, a private attorney, or an agent, to represent him in his claim on appeal.  The letter stated that the Board would delay review of his case for 30 days to give him time to appoint a new representative in his claim on appeal or to advise the Board that he wanted to represent himself.  The Veteran did not respond to the Board's letter and did not appoint a new representative.  All due process requirements have been met regarding the Veteran's right to representation in his claim on appeal.  38 C.F.R. § 20.600 (2013).


FINDING OF FACT

Hypertension is unrelated to the Veteran's period of active military service, nor was hypertension manifest to a compensable degree within one year of his discharge from active service, and hypertension is not due to or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
  
Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In letters dated in July 2005, February and November 2006; the agency of original jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the November 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, this Veterans Law Judge, and the other, outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  As a result of the hearings, the case was remanded to obtain a medical opinion and clarification.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearings.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.
§ 3.159(c).  

Some of the Veteran's service treatment records and personnel records are unavailable.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
A May 2008 memorandum documented the RO's efforts to obtain the Veteran's service records, including multiple requests to the service department and Personnel Information Exchange System (PIES).  Alternate records on microfiche and some service treatment records were ultimately obtained.  The Veteran was also asked to submit records in his possession.

All reasonably identified and available VA and non-VA medical records have been secured, including those from the Social Security Administration (SSA).  A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files does not show any additional records relevant to the service connection claim on appeal not already considered by the AOJ.

VA medical opinions were obtained in August 2005 and March 2006 and the examination reports are of record.

The Board's August 2010 remand was to afford the Veteran a VA examination regarding his claim for service connection for hypertension.  There has been substantial compliance with this remand, as he was scheduled for VA examination in December 2010.  

The Board's November 2012 remand was to obtain a clarifying medical opinion regarding the Veteran's claim for service connection for hypertension.  There has been substantial compliance with this remand, as a VA medical opinion was obtained in December 2012.

The Board's August 2013 remand was to obtain records considered by the SSA in its 2006 award of disability benefits to the Veteran.  There has been substantial compliance with this remand, as the SSA records were obtained.  The records show that, in a 2006 decision, the SSA found the Veteran totally disabled primarily due to affective disorders and, secondarily, to prostate cancer.

The December 2012 VA medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The December 2012 opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.

The Board finds the duties to notify and assist have been met. 

Contentions

The Veteran contends that he has hypertension as a result of service-connected diabetes mellitus, type 2, or coronary artery disease (CAD).  

Service connection for diabetes mellitus, type 2, was granted by the RO in a December 2001 rating decision and assigned a 20 percent disability rating, effective from April 2001.  

Service connection for CAD was granted by the RO in a September 2011 rating decision and assigned a 30 percent disability rating, effective from September 2007.

During his August 2010 and September 2012 Board hearings, the Veteran testified that he believed his hypertension had something to do with his service-connected diabetes mellitus.  He did not know when he was first diagnosed with hypertension, but said he felt great when he was discharged from service.  See August 2010 Board hearing transcript at pages 26-27. 

Legal Criteria

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  

Certain chronic diseases, such as cardiovascular renal disease (including hypertension), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

In addition, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  By regulation, VA has placed additional limitations on grants of service connection based on the basis of aggravation.  38 C.F.R. § 3.310(b).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of hypertensive pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence 

As noted, most of the Veteran's service treatment records are unavailable.

The post service evidence includes private and VA medical records, dated from 1999 to 2011, indicating that the Veteran developed diabetes in the mid-1990s.  See September 4, 2001 record from the Henry Ford Health System noting a 5-year history of non-insulin dependent diabetes.  

Hypertension was noted in 2001.  See September 27, 2001 record from the Henry Ford Health System reporting that the Veteran's medical problems that day included borderline hypertension. 

In July 2004, a VA examiner noted that the Veteran's past medical history was significant for diabetes mellitus diagnosed 5 years earlier, and hypertension that was diagnosed 15 years earlier.  The examiner opined that diabetes did not aggravate the Veteran's hypertension and there was no causal relationship between hypertension and diabetes.  The examiner did not provide a rationale for his opinion.

In August 2005, a VA physician assistant noted a history of diabetes mellitus diagnosed in 1998 and hypertension that was diagnosed in 2001.  Diagnoses included hypertension diagnosed in 2001 that was not caused or aggravated by diabetes mellitus.  The examiner did not provide a rationale for his opinion.

In March 2006, a VA examiner opined that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus or prostate cancer.  The examiner did not provide a rationale for his opinion.

Then, in a February 2009 statement, A.V.K., M.D., the Veteran's treating physician at the Henry Ford Health System, reported that the Veteran's service-connected diabetes mellitus "has increased his risk for hypertension."

In December 2010, the Veteran underwent VA examination.  The examiner reviewed the Veteran's medical records, including those from the Henry Ford Health System that showed the Veteran was already known to have diabetes mellitus in 1998 and was diagnosed with hypertension in 2001.  His wife claimed that he was diagnosed with diabetes mellitus in 1994.  The physician-examiner noted that a November 2010 clinical record indicates that diabetes mellitus was diagnosed about 8 years earlier (in about 2002).  The Veteran gave a history of hypertensive renal disease with several kidney stones over the years.  The diagnosis was essential hypertension. 

In the examiner's opinion, hypertension was not caused by or a result of the Veteran's active service and was not caused by or a result of his service-connected diabetes mellitus.  The examiner explained that hypertension was unrelated to service since the Veteran was diagnosed in approximately 2001 or 2002 and he was discharged from service in 1986.  

The examiner also opined that hypertension was not caused by, or a result of, diabetes mellitus since there was no evidence from the most recent laboratory results that the Veteran had any renal insufficiency that could be related to diabetes mellitus at that time and which could potentially cause diabetes mellitus.

In the December 2012 VA medical opinion, the examiner noted review of the Veteran's medical records, and found no evidence of a diagnosis of hypertension while he was on active duty from 1965 to 1986.  It was noted that private treatment records from the Henry Ford Health System showed that diabetes was diagnosed in 1998 and hypertension in 2001.  When last evaluated by his VA cardiologist in December 2012, the impression was that the Veteran's blood pressure was well-controlled and there was no change in his medication.  There was also no evidence from laboratory data obtained in November 2012 that the Veteran currently had any significant renal damage, i.e., diabetic nephropathy that could potentially worsen his hypertension.  

The examiner stated that there was no known relationship between non-obstructive CAD and hypertension, as per review of the medical literature.  In the examiner's opinion, the Veteran's diabetes mellitus, type 2, and/or CAD did neither cause, nor aggravate, his hypertension.

Analysis

The Veteran is competent to describe his observable symptoms, such as an increased pulse rate.  To the extent he is claiming that hypertension problems have persisted since service, this is inconsistent with his reports, and the fact that he did not report hypertension when he filed his initial claim for VA benefits in June 2001.  The Veteran first reported a hypertensive disease in January 2004, when he claimed service connection for diabetes mellitus and hypertension.  As recently as a VA examination in December 2010, he reported hypertension as a condition occurring after service.  Hence, his reports of symptoms beginning in service and continuing since are not deemed credible.  

Moreover, while hypertension is among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service, the first documented evidence of hypertension is from 2001, more than 16 years after the Veteran's discharge.  Walker.  

There are several medical opinions bearing on the question of whether there is a link between the hypertension and service-connected disability.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The 2012 opinion from the VA examiner is the most probative evidence of record on the question of a nexus to service-connected disability.  It shows that the claims file was extensively reviewed and the appellant's contentions were considered.

Dr. A.V.K simply said that diabetes mellitus "has increased [the Veteran's] risk for hypertension."  He did not provide any opinion as to whether diabetes had actually caused or aggravated the claimed hypertension.  Dr. A.V.K. also did not provide any rationale for his statement.  For these reasons, it is of limited probative value

The December 2010 VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by active service.  In December 2012, the VA examiner concluded that the Veteran's diabetes mellitus, type 2, and/or CAD did neither cause, nor aggravate his hypertension.  The examiner provided a clear rationale to support the findings.  See Nieves-Rodriquez, 22 Vet. App. at 304.  The examiner's opinion is entirely consistent with that of the July 2004, August 2005, March 2006, and June 2009 VA examiners.

In sum, a clear preponderance of the evidence of record is against the Veteran's claim for service connection for hypertension, including as due to service-connected disability, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, including as due to service-connected disability, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


